This conviction was for aggravated assault upon an officer.
The court adjourned on 16th day of August; the statement of facts was filed on 15th day of September. This being a case tried in the County Court, the statement of facts to be considered ought to have been filed within twenty days from the adjournment of court. As the statement of facts was filed more than twenty days after adjournment of court, it can not be considered under the decisions. The motion for new trial is based on the alleged insufficiency of the evidence. In the absence of the statement of facts this ground of the motion for new trial can not be considered.
The judgment is affirmed.
Affirmed.